                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


  HANSON CRAWFORD CRUM FAMILY                      Case No. 18-cv-03371-VC
  LAW GROUP, LLP,
                Plaintiff,                         ORDER REGARDING CHOICE OF
                                                   LAW BRIEFING
          v.

  JEFFREY GRAHAM RANDALL,
                Defendant.

       The minute order contained an error regarding the pretrial briefs on choice of law.

Hanson Crawford Crum should file the opening brief due January 13, 2020, followed by

Randall's brief due February 3, 2020, and Hanson Crawford Crum's reply due February 18, 2020.

       IT IS SO ORDERED.

Dated: December 30, 2019
                                            ______________________________________
                                            VINCE CHHABRIA
                                            United States District Judge
